Name: Commission Regulation (EEC) No 188/87 of 22 January 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 21 /56 Official Journal of the European Communities 23 . 1 . 87 COMMISSION REGULATION (EEC) No 188/87 of 22 January 1987 fixing the amount of the subsidy on oil seeds 1986/87 marketing year have been fixed in Council Regu ­ lations (EEC) No 1457/86 (9) and (EEC) No 1458/86 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2332/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3776/86 O, as last amended by Regulation (EEC) No 130/87 ( «) ; Whereas the target price and the monthly increments .in the target price for colza, rape and sunflower seed for the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 ( 12) and Article 12 of Council Regulation (EEC) No 476/86 (13) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . Article 2 This Regulation shall enter into force on 23 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. I1) OJ No L 133, 21 . 5 . 1986,' p. 8 . 3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 204, 28 . 7 . 1986, p. 1 . O OJ No L 167, 25 . 7 . 1972, p . 9 . (*) OJ No L 143, 30 . 5 . 1984, p . 4 . O OJ No L 349, 11 . 12. 1986, p . 34. (8) OJ No L 15, 17 . 1 . 1987, p . 21 . ( ») OJ No L 133, 21 . 5 . 1986, p . 12 . H OJ No L 133, 21 . 5 . 1986, p . 14 . (") OJ No L 266, 28 . 9 . 1983, p . 1 . (12) OJ No L 53, 1 . 3 . 1986, p . 47 . H OJ No L 53, 1 . 3 . 1986, p . 51 . 23 . 1 . 87 Official Journal of the European Communities No L 21 /57 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU): I I I \  Spain 0,610 0,610 0,610 0,610 0,610 0,610  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 34,556 34,893 35,230 35,467 35,208 35,049 2. Final aids : I l \ \ (a) Seed harvested and processed in : \ I \  Federal Republic of Germany l \ \ (DM) 83,39 84v21 85,04 85,71 85,11 85,04  Netherlands (Fl) 93,97 94,88 95,80 96,56 95,88 95,77  BLEU (Bfrs/Lfrs) 1 613,09 1 628,82 1 644,54 1 654,94 1 642,67 1 630,60  France (FF) 235,70 237,99 240,05 241,12 239,09 238,50  Denmark (Dkr) 290,85 293,68 296,51 298,46 296,17 294,44  Ireland ( £ Irl) 25,856 26,107 26,355 26,368 26,141 25,913  United Kingdom ( £) 18,814 18,994 19,173 19,270 19,056 18,807  Italy (Lit) 51 644 52 143 52 526 52 984 52 557 52 060  Greece (Dr) 3 299,37 3 309,03 3 314,19 3 314,38 3 269,86 3 159,26 (b) Seed harvested in Spain and Il liIIIlI processed : II II II  in Spain (Pta) 88,94 88,94 88,94 88,94 88,94 88,94  in another Member State (Pta) 4 000,96 4 047,52 4 094,08 4 096,16 4 053,71 4 022,83 (c) Seed harvested in Portugal and IIIlliIIII processed : IlIIIIIlII  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 885,19 4 927,54 4 942,95 4 961,58 4 914,92 4 842,96 No L 21 /58 Official Journal of the European Communities 23 . 1 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU): I I  Spain 1,860 1,860 1,860 1,860 1,860 1,860  Portugal 1,250 1,250 1,250 1,250 1,250 1,250  Other Member States 35,806 36,143 36,480 36,717 36,458 36,299 2. Final aids : I l I I (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 86,38 87,20 88,02 88,70 88,10 88,03  Netherlands (Fl) 97,33 98,25 99,17 99,92 99,25 99,13  BLEU (Bfrs/Lfrs) 1 671,69 1 687,41 1 703,13 1 713,53 1 701,27 1 689,20  France (FF) 244,58 246,87 248,93 250,00 247,97 247,38  Denmark (Dkr) 301,53 304,36 307,19 309,14 306,85 305,12  Ireland ( £ Irl) 26,835 27,086 27,334 27,347 27,120 26,892  United Kingdom ( £) 19,598 19,778 19,957 20,055 19,841 19,591  Italy (Lit) 53 568 54 068 54 450 54 908 54 482 53 984  Greece (Dr) 3 445,22 3 454,87 3 460,04 3 460,23 3 415,70 3 305,10 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 271,19 271,19 271,19 271,19 271,19 271,19  in another Member State (Pta) 4 183,21 4 229,77 4 276,33 4 278,41 4 235,96 4 205,08 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 189,77 189,77 189,77 189,77 189,77  in another Member State (Esc) 5 074,96 5 117,31 5 132,72 5 151,35 5 104,69 5 032,73 23 . 1 . 87 Official Journal of the European Communities No L 21 /59 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) I Currentmonth 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU): ||  Spain 1,720 1,720 1,720 1,720 1,720  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 41,080 41,671 42,262 41,759 41,759 2. Final aids : Il l I (a) Seed harvested and processed in (') : || \  Federal Republic of Germany || (DM) 99,12 100,53 101,95 100,89 100,89  Netherlands (Fl) 111,68 113,27 . 114,86 113,66 113,66  BLEU (Bfrs/Lfrs) 1 917,79 1 945,49 1 973,19 1 948,70 1 948,70  France (FF) 280,42 284,61 288,55 284,14 284,14  Denmark (Dkr) 345,86 350,91 355,96 351,51 351,51  Ireland ( £ Irl) 30,765 31,227 31,687 31,077 31,077  United Kingdom ( £) 22,430 22,801 23,172 22,756 22,756  Italy (Lit) 61 428 62 336 63 110 62 420 62 420  Greece (Dr) 3 938,84 3 982,95 4 022,48 3 921,00 3 921,00 (b) Seed harvested in Spain and I processed : I  in Spain (Pta) 250,77 250,77 250,77 250,77 250,77  in another Member State (Pta) 3 881,00 3 967,16 4 053,33 3 939,20 3 939,20 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 468,53 6 555,54 6 610,90 6 505,44 6 505,44  in another Member State (Esc) 6 258,63 6 342,82 6 396,38 6 294,34 6 294,34 3 . Compensatory aids :  in Spain (Pta) 3 826,38 3 913,88 4 000,49 3 890,39 3 890,39  in Portugal (Esc) 6 224,90 6 309,91 6 363,74 6 264,19 6 264,19 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,037269 . ANNEX IV Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,060910 2,055030 2,049620 2,043960 2,043960 2,029340 Fl 2,327450 2,323540 2,319050 2,314540 2,314540 2,303160 Bfrs/Lfrs 42,754800 42,836700 42,827500 42,820200 42,820200 42,818700 FF 6,886530 6,892080 6,906620 6,923120 6,923120 6,950620 Dkr 7,831500 7,850700 7,865580 7,883230 7,883230 7,924980 £ Irl 0,775837 0,779898 0,782894 0,786726 0,786726 0,795041 £ 0,740843 0,742767 0,744735 0,746667 0,746667 0,753339 Lit 1 466,18 1 470,87 1 474,63 1 478,16 1 478,16 1 489,88 Dr 149,93500 152,33200 154,47700 156,60600 156,60600 162,99100 Esc 158,43100 159,89100 160,94100 161,89300 161,89300 165,02800 Pta 144,10300 144,87700 145,33200 145,97700 145,97700 147,64300